  Case 20-20054        Doc 7    Filed 01/30/20     Entered 01/30/20 09:09:58           Desc Main
                                   Document        Page 1 of 2




Mark S. Middlemas, USB No. 9252
Brigham J. Lundberg, USB No. 12583
LUNDBERG & ASSOCIATES, PC
3269 South Main Street, Suite 100
Salt Lake City, UT 84115
(801) 263-3400
(801) 263-6513 (fax)
ECFmailDistGroup@Lundbergfirm.com

Attorneys for Lakeview Loan Servicing, LLC
L&A Case No. 19.74444.2

                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF UTAH
                                    Central Division


In re:                                                     Bankruptcy No. 20-20054 JTM

Thomas Allen McEwan,                                             (a Chapter 13 case)

                                         Debtor.                 Filed Electronically


                                 APPEARANCE OF COUNSEL


         Lundberg & Associates, PC enters an appearance on behalf of Lakeview Loan Servicing,

LLC ("Creditor"), a secured creditor in the above-referenced bankruptcy. Flagstar Bank, FSB

presently services this loan for the Creditor. Please add the following to the mailing matrix:

                                       Mark S. Middlemas
                                       Lundberg & Associates, PC
                                       3269 South Main Street, Suite 100
                                       Salt Lake City, UT 84115
  Case 20-20054       Doc 7     Filed 01/30/20       Entered 01/30/20 09:09:58      Desc Main
                                   Document          Page 2 of 2




       DATED: January 30, 2020.

                                              LUNDBERG & ASSOCIATES, PC


                                              By /s/Mark S. Middlemas
                                              Mark S. Middlemas
                                              Attorneys for Creditor


     CERTIFICATE OF SERVICE – BY NOTICE OF ELECTRONIC FILING (CM/ECF)

       I certify that, on January 30, 2020 I electronically filed the foregoing Appearance, with

the United States Bankruptcy Court for the District of Utah by using the CM/ECF system. I

further certify that the parties of record in this case, as identified below, are registered CM/ECF

users and will be served through the CM/ECF system:

                               David L. Fisher
                               Fisher Law Group, PLLC
                               fisherlawllc@lawyer.com
                               ECF
                                      Attorney for Debtor

                                              /s/Mark S. Middlemas
                                              Mark S. Middlemas




                                                 2
